Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 and 1314, 16-19 and 23-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 requires the pin define a second axis for advancing the end of the length of floss where it is unclear how the pin advances the length of floss. Additionally, claim 13 requires the second axis be moveable; however, an axis is simply an imaginary line, not a structural component; thus, it is unclear how an imaginary line moves. In the instant case, the axis does not move; instead, the pin (110) is received within a slot (114) defined by the body (30) and the second roller is mounted to the pin such that when the pin slides within the slot, the roller and pin move toward or away from the first roller, decreasing or increasing, respectively, the space between the first and second roller (Refer to paragraph 0008 of Applicant’s disclosure). It is suggested Applicant amend the claim accordingly where such an amendment would remedy the 
Claim 23 requires the cylindrical outer surface be one of substantially smooth or lightly textured, where the term “lightly textured” renders the claim indefinite. The term “lightly textured" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the claim will be interpreted as requiring the outer surface be substantially smooth or textured. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bianco (US 4738271).
Regarding claim 13, Bianco discloses a dental floss insertion device for inserting an end of a length of dental floss into an enclosed oral space, the device comprising: a body (1, 11) at least partially defining a floss guide path (portion of path formed by .

    PNG
    media_image1.png
    603
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    254
    453
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bianco.
Regarding claim 9, Bianco discloses the dental floss insertion device of claim 13 above, Bianco further discloses the guide path includes a proximal portion that defines an entry axis and a distal portion that defines an exit axis and wherein the entry axis and the exit axis define an included angle (Refer to annotated Figures provided in rejection of claim 13 above). Although Bianco does not explicitly disclose a range of angles or an exact angle, the angle is clearly obtuse (greater than 90 degrees and less than 180 degrees) and appears to be similar to the claimed range of at least about 120 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the angle to be at least about 120 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 26, Biano discloses the dental floss insertion device of claim 9 above, Bianco further discloses the distal portion of the guide path is substantially aligned with a longitudinal extent of the body and the proximal portion of the guide path is angle with respect to the longitudinal extent of the body (Refer to annotated Figures in . 

Claims 13, 14, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 20080202549) and Meshulam (US 6029849).
Regarding claim 13, Weiss discloses a dental floss insertion device (10) for inserting an end of a length of dental floss into an enclosed oral space (device 10 inserts inter-dental brush segments which are a form of dental floss; alternatively, the device 10 is capable of being used to insert dental floss), the device comprising: a body (11 and 30) at least partially defining a floss guide path (path formed by interior volume of 11 and 30) configured to receive the end of the length of floss; a tip (narrow distal portion of 30) located on a distal end of the body and defining a distal orifice (opening at distal end of tip) that communicates with the floss guide path;Page 2 of 5Application No. 16/423,135Preliminary Amendment Attorney Docket No. TJ0001.1a first roller (312, 353) positioned on a first side of the guide path and rotatable about a first axis; and, a second roller (311, 352) positioned on a second side of the guide path and rotatable about a second axis for advancing the end of the length of floss along the guide path and through the distal orifice, wherein a portion of the second roller extends outside the body and is configured to permit a user to exert a compressive force on the floss by way of the second roller while simultaneously rolling the second roller to advance the floss along the guide path, wherein the second roller includes a generally cylindrical outer surface (Refer to paragraph 0053-0054 and Figures 1a-4); however, Weiss is silent regarding the second roller being rotatable about a pin that defines the second axis, 
Meshulam discloses a similar substrate advancing/dispensing device (Refer to Figures 1-15 and Abstract) where the device has a body having an advancing roller (34, 81) protruding from the body, the advancing roller being mounted to a pin (35,83) and rotatable about an axis extending through the pin, where the pin is positioned in a slot within the body and moves up and down within the slot to selectively exert a compressive force on the substrate. This configuration requires a compressive force be exerted on the advancing roller in order to bring the advancing roller into engagement with the substrate and as a result, prevents accidental or unwanted advancing of the substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Weiss such that the second (advancing) roller be rotatable about a pin that defines the second axis, where the pin is received within a slot defined by the body such that the second roller and pin slide within the slot, moving the second axis toward and away from a first axis as taught by Meshulam in order to allow the second roller to move between a disengaged and engaged state which prevents accidental or unwanted advancement of the dental cleaning substrate through the device.  
Regarding claim 8, the combination of Weiss and Meshulam disclose the device of claim 13 above, Weiss further discloses the body defines a proximal orifice (opening at proximal end 14 of 11, best shown in Figure 1b) configured to receive the end of the 
Regarding claim 14, the combination of Weiss and Meshulam disclose the device of claim 13 above, wherein a portion of the second roller extends outside the body (Refer to Figure 1a, 1b, 3a, and 3b and paragraphs 0053-0054 of Weiss).  
Regarding claim 17, the combination of Weiss and Meshulam disclose the device of claim 13 above, wherein the first and second roller cooperate to define a nip that is configured to engage a length of dental floss and wherein the second roller is moveable toward and away from the first roller to open and close the nip (Refer to rejection of claim 13 above, the second roller was modified to be slidable along the slot, so as to move toward and away from the first roller to establish engaged (advancing) and disengaged (non-advancing) states of the device). 
Regarding claim 23, the combination of Weiss and Meshulam disclose the device of claim 13 above, wherein the generally cylindrical outer surface of the second roller is lightly textured (the outer cylindrical surface of the second roller has protrusions as best shown in Figures 1a, 1b, 3a and 3b of Weiss, thus providing a textured surface).  
Regarding claim 25, the combination of Weiss and Meshulam disclose the device of claim 8 above, wherein the proximal orifice (orifice at end 14 of 11, bets shown in Figure 1b) opens to an exterior of the body. Weiss teaches the body (11,30) has an open proximal end.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Weiss ‘549 and Meshulam as applied to claim 13 above, and further in view of Weiss (US 20080115799).
Regarding claim 9, the combination of Weiss ‘549 and Meshulam disclose the device of claim 13, wherein Weiss ‘549 provides the guide path having a proximal portion that defines an entry axis along which the length of dental floss enters the body (Refer to Figure 1a of Weiss ‘549, floss/filament enters body via opening at proximal end of 11) and a distal portion that defines an exit axis (axis through which floss/filament exits defined by the distal end of body having the tip) along which the floss exits the body; however, Weiss ‘549 does not disclose the entry and exit axes define an included angle of at least about 120 degrees. It is well known in the art for the exit axis and entry axis of such devices to have an angle therebetween of at least about 120 degrees as demonstrated by Weiss ‘799 as the angular offset facilitates insertion of the floss/filament during use. As best shown in Figure 1, Weiss ‘799 provides a similar dental insertion device having a mechanism for advancing/dispensing the floss/filament. Weiss ‘799 teaches the exit axis (axis through which floss/filament extends when exiting 16) is disposed at an angle with respect to the entry axis where the angle appears to be at least about 120 degrees (Refer to annotated Figure 1 below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by the combination of Weiss ‘549 and Meshulam such that the entry and exit axes have an angle therebtween of at least about 120 degrees as the aforementioned configuration is well-known and conventional .  

    PNG
    media_image3.png
    347
    776
    media_image3.png
    Greyscale


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Weiss and Meshulam as applied to claim 13 above, and further in view of Zhou (US 20160278896).
Regarding claim 16, the combination of Weiss and Meshulam disclose the insertion device of claim 13 above, wherein the tip is a first tip having a first profile; however, the combination does not disclose the first tip being detachable from and attachable to the body and a second tip having a second profile different from the first profile, where the second tip is detachable from and attachable to the body. Weiss provides the first tip (narrow distal portion of 30) integral with a portion of the body. Zhou teaches as similar insertion device having a body and tip where an interdental filament extends from the tip (Refer to Figures 1-18). Zhou teaches the tip may be formed integrally with a portion of the body as best shown in Figures 1- 8-3, or the tip may be 
Additionally, the tip configuration provided by Weiss is linear whereas Zhou provides a curved tip configuration which angles the interdental filament with respect to the body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by the combination of Weiss, Meshulam and Zhou to include a second tip having a curved profile (different than the straight/linear profile of the first tip) where the second tip detachably couples to the body as taught by Zhou in order to permit an interdental cleaning filament to be disposed at an angle relative to the angle, which may be more comfortable for some users, as providing different tips enhances the versatility of the device. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Weiss and Meshulam as applied to claim 13 above, and further in view of Kalbfeld et al. (US 20110041870). 
Regarding claim 18, the combination of Weiss and Meshulam disclose the device of claim 13 above; however, the combination does not disclose the second roller and the cylindrical outer surface thereof being made of a compliant material that enhances  .  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Weiss and Meshulam as applied to claim 13 above, and further in view of Tarrson et al. (US 4691404). 
	Regarding claim 19, the combination of Weiss and Meshulam disclose the device of claim 13 above; however, the combination does not disclose the tip (narrow distal portion of 30, Refer to Weiss) is rotatable relative to the body to a plurality of angular .  
Response to Arguments
Applicant's arguments filed 10/05/2021have been fully considered but they are not persuasive. 
Argument 1: The ability of the roller to move is not critical. Applicant provides support for patentable claims completely devoid of any reference to the ability of the roller to move. 
Response: Claim 1 requires the second axis move toward and away from the first axis. Since an axis is just an imaginary line, movement thereof is interpreted as being directly governed by movement of the structural element defining the axis (i.e. the pin to which the second roller is mounted being movable within a slot on the body). The previous claims did not provide the structural elements necessary to achieve the claimed movement; thus, an essential element was missing from the claim. Applicant has amended the claim to require the necessary elements to achieve the claimed movement; thus, the 35 USC 112(b) rejection has been overcome.  

Argument 2: Applicant alleges the wheel (roller) of Weiss does not provide a generally cylindrical outer surface. 
Response:  The wheel/roller provided by Weiss is circular in cross section and has and a thickness associated therewith which provides a generally cylindrical configuration.
  
Applicant’s arguments with respect to the 35 USC 102(a)(1) rejection under Weiss and the 35 USC 103(a) rejection to the combination of Weiss and Buschman have been considered but are moot because the new ground of rejection does not rely on the same grounds of rejection or matters specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Claim 13 was amended to include the requirement that the roller have a generally cylindrical outer surface, the limitations of previous claim 15 and a portion of previous claim 14, resulting in a change in scope.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TATIANA L NOBREGA/           Primary Examiner, Art Unit 3799